Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5, 12-13, 18, 20-21 are objected to because of the following informalities:
There are two claims 17, for the sake of the examination the second claim 17 will be called 18 and the rest of the claims will be called accordingly, and amendments to correct the dependencies of several renumbered claims have also been made. Correction by the applicant is requested.  
In claim 4, lines 8-9; claim 5, line 3, the claimed limitation “a character match with one or more of the first name” should be corrected to “the character match with the one or more of the first name” to refer to the recitation taught in claim 4, line 6. 
Similarly, in claims 12-13 and 20-21, the claimed limitation “a character match with one or more of the first name” should be corrected to “the character match with the one or more of the first name”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “comprising instructions” on line 3. This is unclear to the examiner if the applicant is referring to the instructions from line 2 of the claim, or to additional instructions. Examiner suggests an amendment to recite, “comprising first instructions”, and then referring to this instance by referring to “the first instructions”, to clearly distinguish instructions throughout the claimed invention.
Claim 1 recites the limitation “the entry” on line 8. As the preceding limitations do not appear to recite “an entry”, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “matches information in a second entry of a database” on lines 12-13. This is unclear to the examiner if the applicant is referring to the information from line 7 of the claim, and the database from line 8 of the claim, or to additional information and an additional database. Examiner suggests an amendment to recite, “matches a first information in a first entry of a first database”, “matches a second information in a second entry of a second database”, and then referring to these instances by referring to “the first information”, “the second information, “the first database” or “the second database”, to clearly distinguish information and database throughout the claimed invention.
Similarly, claims 3-5 and 7-8 recite the limitations “instructions”, “information”, “database”. This is unclear to the examiner because it is not known to which of the instructions, the information and the database set forth in the claims the applicant is referring.
Regarding claims 9, 11-12, 15-17, 19-20, these claims recite substantially the same limitations as claims 1, 3-5 and 7-8 above and are rejected on the same basis.
Claims 2, 6, 10, 13-14, 18 and 21 are rejected as being dependent on the rejected base claims.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts of record Buschi et al (US 2009/0319624) and McDonald (US 2002/0161788) fail to disclose or render obvious, “extracting a first portion of metadata and a second portion of metadata from a header of the email; determining whether the first portion of metadata matches information in a first entry of a database, the entry corresponding to the known prospect; responsive to determining that the first portion of metadata matches the information in the first entry of the database, determining that the email is associated with the known prospect; determining whether the second portion of metadata matches information in a second entry of a database, the second entry indicating whether a copy of the e-mail, received at an email inbox of a second user, is already stored to the database; responsive to determining that the second portion of metadata matches the information in the second entry of the database, discarding the email; and responsive to determining that the second portion of metadata does not match the information in the second entry of the database, storing the email to the database in association with the known prospect” among other claim limitations as recited in claim 1 and similarly recited in claims 9 and 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456